UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :           02/18/2020
 TRUSTEES OF THE NEW YORK CITY                                :
 DISTRICT COUNCIL OF CARPENTERS                               :
 PENSION FUND, WELFARE FUND,                                  :   19 Civ. 7995 (LGS)
 ANNUITY FUND, APPRENTICESHIP,                                :
 JOURNEYMAN RETRAINING,                                       :        ORDER
 EDUCATIONAL AND INDUSTRY FUND, et :
 al.,                                                         :
                                            Plaintiffs,       :
                                                              :
                            -against-                         :
                                                              :
 MINELLI CONSTRUCTION CO., INC., et al., :
                                            Defendants. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        The Court has been informed that Plaintiffs and the non-defaulting Defendant have

reached a settlement in principle in this case. Accordingly, it is hereby ORDERED that this

action is dismissed without costs and without prejudice to restoring the action to the Court’s

calendar, provided the application to restore the action is made within thirty (30) days of this

Order. The parties shall endeavor to finalize the settlement within thirty (30) days, but may

request an extension if necessary. Any application to reopen filed after thirty (30) days from the

date of this Order may be denied solely on that basis. Any pending motions are DISMISSED as

moot, and all conferences and deadlines are CANCELED.

Dated: February 18, 2020
       New York, New York
